Alexander, J.
(concurring in the dissent) — The majority concedes that it has long been the law of Washington that a person may use reasonable force in self-defense if that person “ ‘ “has a reasonable belief from the facts, as they appear to him at the time, that he is in imminent danger ....”’” Majority at 737 (quoting State v. Carter, 15 Wash. 121, 123, 45 P. 745 (1896)). It goes on, however, to suggest that we have carved out a different rule in cases where one seeks to justify the use of force in self-defense against an arresting officer. Majority at 737-38 (citing State v. Holeman, 103 Wn.2d 426, 693 P.2d 89 (1985); State v. Valentine, 132 Wn.2d 1, 935 P.2d 1294 (1997)). The rule in such cases, the majority asserts, is that “a person may use force to resist arrest only if the arrestee actually, as opposed to apparently, faces imminent danger or serious injury or death.” Majority at 737. In his dissent, Justice Sanders opines that Holeman and Valentine do not support the “different standard for self-defense” recognized by the majority. Dissent at 752.
Even if we have recognized a rule applicable to arrest cases that differs from the rule of general applicability that we enunciated in Carter, it is my view that this rule should not be extended to cases where force is used by a person who is already in custody and who claims he or she is defending against actions of a custodial officer. The Carter rule should apply to such situations. I say that because a convincing argument has not been made for diluting that rule by recognizing the exception the majority employs here. In my view, the dynamics inherent in an arrest of a person “on the street” differ dramatically from those that come into play when authorities attempt to enforce discipline against persons who are already in custody. I would *756not, therefore, stray from the traditional rule regarding the employment of self-defense and would, thus, concur in the dissent.
Johnson and Madsen, JJ., concur with Alexander, J.